Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about October 23, 2003, which, upon a fact-finding determination that respondents mother and father, inter alia, abused Kwesi H. and derivatively abused Menelik H. and Judinyah H., placed the subject children in the custody of petitioner Administration for Children’s Services for a period of 12 months, unanimously affirmed insofar as it brings up the fact-finding determination, and the appeal otherwise dismissed as moot, without costs.
The placement has been rendered moot by the expiration of the dispositional order from which respondents appeal (see Matter of Taisha R., 14 AD3d 410 [2005]). A preponderance of the evidence supports Family Court’s findings of abuse, including a showing that one of the children suffered severe burns and another suffered an arm broken in two places (see Family Ct Act § 1046 [a] [ii]; Matter of Philip M., 82 NY2d 238, 243-245 [1993]; Matter of Benjamin L., 9 AD3d 153 [2004]; Matter of Nicole H., 12 AD3d 182, 183 [2004]), and neglect (see Family Ct Act § 1046 [a] [ii]; Matter of Nyomi A.D., 10 AD3d 684, 685-686 [2004]; Matter of Jorge S., 211 AD2d 513 [1995]). Were we to review the placement issue, we would find it clear that the best interests of the children would not have been served by returning them to appellants. Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.